Citation Nr: 0515288	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  99-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for 
bilateral hearing loss disability and if so whether the 
reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from March 1941 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating determination by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was last before the Board in 
April 2004, when it was remanded to the Appeals Management 
Center (AMC) in Washington, D.C., for further development.  

The supplemental statements of the case issued in October 
2002 and February 2005 indicate that both the RO and the AMC 
reopened the present claim ( and then denied it on the 
merits) through an erroneous application of 38 C.F.R. 
§ 3.156, which defines new and material evidence, as that 
regulation has been in effect since August 2001.  The Board 
has a legal duty to consider the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 
1996).  Moreover, if the Board finds that new and material 
evidence has not been presented, that is where the analysis 
must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  Thus, as 
previously pointed out by the Board, the Board must first 
review the RO determination that new and material evidence 
has been submitted to reopen the previously denied claim.  

Since the evidentiary record as it existed in October 2002 
and February 2005 reflected an unrefuted medical opinion 
which was unfavorable to the appellant's claim, the new 
evidence of record at that time very clearly did not present 
a "reasonable possibility of substantiating the claim, " as 
required by the regulation cited by the RO and the AMC in 
support of their actions.  Moreover, as the Board pointed out 
in its April 2004 Remand, an earlier version of 38 C.F.R. 
§ 3.156 was controlling in this case.  

However, new medical evidence received from the appellant 
since the case was returned to the Board in April 2005 now 
justifies the reopening of the claim under the correct legal 
criteria, as set forth below.  The reopened claim will then 
be remanded to the AMC for further necessary development, as 
set forth in the Remand below.  


FINDINGS OF FACT

1.  A prior denial of service connection for a bilateral 
hearing loss disability was continued in an unappealed rating 
decision of December 1992.  

2.  The evidence received since December 1992 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim seeking service connection for a bilateral hearing loss 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a bilateral hearing loss disability 
was denied by unappealed rating actions dated in January 
1984, August 1988, and December 1992.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Recently, 38 C.F.R. § 3.156(a) has been amended.  This 
amendment is not liberalizing; it applies only to claims to 
reopen received on and after August 29, 2001.  The 
appellant's present claim to reopen was received in 1995, so 
this amendment does not apply to this case.  

The evidence received since December 1992 includes very 
recent (March and April 2005) letters from a retired military 
physician and otorhinolaryngologist indicating that, based 
upon a review of an unspecified series of audiograms, it was 
his opinion that the appellant's current hearing loss 
disability should be considered to be a combat-related 
injury.  This medical evidence of a nexus between the 
veteran's current hearing loss disability and his military 
service is not cumulative or redundant of the evidence 
previously of record.  Moreover, it is so significant that it 
must be considered in order to fairly decide the merits of 
the present claim.  Accordingly, it is new and material and 
reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim seeking service 
connection for bilateral hearing loss disability is granted.  


REMAND

The AMC or the RO has not yet had the opportunity to review 
the new and material medical evidence referred to above in 
adjudicating the merits of the present reopened claim, and 
the appellant has not waived his right to have an agency of 
original jurisdiction initially review this evidence.  
Accordingly, a remand is required for this purpose in order 
to preserve the appellant's due process rights.  

In addition, the Board's prior remand of this appeal in April 
2004 directed the AMC or the RO to clarify whether the 
appellant desired a hearing before a Decision Review Officer 
at the RO.  This clarification has not been requested by the 
AMC, and this procedural error also mandates a remand of this 
appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, since the current record now reflects conflicting 
medical opinions concerning the etiology of the claimed 
bilateral hearing loss disability, the Board believes that 
anther medical opinion should be sought to resolve this 
conflict.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current reopened claim, 
to include notice that the appellant 
should submit any pertinent evidence in 
his possession.  This letter should also 
request the appellant to clarify whether 
he still desires a hearing before local 
personnel at the RO.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next refer 
the claims file for review by a panel of 
two VA physicians with appropriate 
expertise, who have not previously 
provided a medical opinion in connection 
with this claim.  Based upon their review 
of the historical material contained in 
the claims file, including the 
conflicting medical opinions already of 
record, the panel should provide a 
medical opinion as to whether is a 50 
percent or better probability that the 
appellant's current bilateral hearing 
loss disability is etiologically related 
to service.  The rationale for all 
opinions expressed should also be 
provided.  

5.  If desired by the veteran, the AMC or 
the RO should schedule the appellant for 
an RO hearing.  

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


